DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,017,894, U.S. Pat. No. 10,429,812, and U.S. Pat. No. 10,662,571 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	Applicant's amendment filed on 5/7/2021 in response to an interview with the examiner has been received and entered into record. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
6 (Currently Amended). The clean status indicator anchoring system of claim 1, wherein the tilt switch is activated through movement allowed via  a mounting bracket. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Berg et al. [U.S. Pat. 5,229,753] teaches a dishwasher having a weight sensor that is able to sense a weight differential to determine whether dishes were loading onto a rack of the dishwasher. A displayed to indicate a clean or soiled status based on the information provided by the weight sensor. The soiled status also indicates that the dishwasher is empty after clean dishes have been removed and the dishwasher is ready to receive soiled dishes.
Chan [U.S. Prov. 62/131,141] teaches a visual display within a housing that comprises a temperature sensor that compares a current temperature to a threshold temperature and is able to track the clean or dirty state of dishes. 
Hopfl et al. [U.S. Pub. 2011/0248609] teaches a wireless and removable display for a dishwasher.
Bhogal [U.S. Prov. 62/157,325] teaches placing weight sensors below a kitchen apparatus and where the weight sensors can be arranged in each foot of the apparatus.
Reece [U.S. Pat. 5,584,462] teaches an anchoring system for adjustably securing an object to a rigid structure.
Peterson [U.S. Pat. 7,478,508] teaches an engaging component received in the aperture and which moveably mounts the clip body to a first structural member and which facilitates the movement of the clip body along individual first and second paths of travel which are substantially normal one relative to another.
Berg et al., Chan, Hopfl et al., Bhogal, Reece, and Peterson do not teach or suggest, individually or in combination, a dishwasher that comprises aspects of the clean status indicator, weight sensor, temperature sensor, visual display, tilt sensor, first and second slide components/bracket, with their .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119